q, sqo -oLJ
             . • ::·                   IN THE COURT OF CRIMINAL APPEALS

                           at Austin, Texas



EX PARTE                           §             HABEAS CORPUS CASE
                                                  NO. WR-19,590-04
                                   §

DANIEL DEWAYNE MONCIER,            §

                                   §
                                                  TRIAL COURT CASE
APPLICANT.                         §            NO. Wl99-092R-84~HC4



              APPLICANT'S MOTION FOR TOLLING OF THE RULES

TO THE HONORABLE JUDGES OF THE SAID COURT:

    COMES NOW Daniel Dewayne Moncier, Applicant for,the Writ of

Habeas Corpus, pro se, in the above-Styled and numbered Habeas Ac-

tion, who Presents this Instrument as his. MOTION FOR TOLLING OF

.THE RULES, Moves this Honorable Qourt to GRANT him the RELIEF Re-

quested, and Shows this Court the following:

     1.      Applicant Assumes that there in a Rule of this Court

that pertains to how many copies he has to File with the Court in

furtherance of his Prosecution of his said APPLICATION.

     2.      Applicant is Indigent, and has NO way, at all, to photo-

copy the original pages of THIS Pleadings, his ''OBJECTIONS", and

his TRAVERSE, all of which are Submitted herewith, and Submit them

to this Court's Clerk for Processing.

     3.      Furthermore, he has NO way to TYPE all such necessary

copies, as he so Assumes is Necessary.

     4.      Additionally, his Legal Assistant, John Rod Thomas, is

TOO ILL to Prepare all such copies.

                                                              Page 1
Motion for Tolling of the Rules
.   .   .   ..




                  5.   Also, neither Applicant nor Thomas HAS ENOUGH TYPING PA-

             PER or CARBONS to Make so many Assumed necessary copies.

                  6.   WHEREFORE, ALL EXPRESS AND IMPLIED PREMISES CONSIDERED,

             Applicant PRAYS that this Honorable Court will GRANT him an EXEMP-

             TION from the applicalble Ru1-es of this Court via a TOLLING thereof.

                  7.   SIGNED on this the   2 Ofh   Day of April, 2015.

                                                       Respectfully submitted,

                                                       rJJ?~ ~
                                                       Daniel Dewayne Moncier
                                                       #388080     Allred Unit
                                                       2101 FM 369 N
                                                       Iowa Park, TX 76367-65~8




                                                                          Page 2
            Motion for Tolling of the Rules